


109 HR 4706 IH: Prescription Drug Safety and

U.S. House of Representatives
2006-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 4706
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2006
			Mr. Stark (for
			 himself, Mr. Emanuel,
			 Mr. DeFazio,
			 Mr. Doggett,
			 Mr. Hinchey, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny any
		  deduction for certain gifts and benefits provided to physicians by prescription
		  drug manufacturers.
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Drug Safety and
			 Affordability Act of 2006.
		2.FindingsThe Congress finds that—
			(1)gifts to
			 physicians from pharmaceutical companies lead to the unnecessary prescribing of
			 prescription drugs, inflating the costs of prescriptions and jeopardizing
			 patient safety,
			(2)the pharmaceutical
			 industry annually spends $7,800,000,000 promoting and marketing their products,
			 by way of meals, travel subsidies, and other gifts to medical
			 professionals,
			(3)drug companies annually spend approximately
			 $10,000 per physician on such promotions,
			(4)the present extent
			 of physician-industry interactions appears to adversely affect prescribing and
			 professional behavior and should be further addressed at the level of policy
			 and education, and
			(5)either redirecting
			 these funds to research or lowering the costs of prescription drugs is a much
			 more needed expenditure by the pharmaceutical industry.
			3.Disallowance of
			 deduction for physician gift expenses of prescription drug
			 manufacturers
			(a)General
			 rulePart IX of subchapter B of chapter 1 of the Internal Revenue
			 Code of 1986 (relating to items not deductible) is amended by adding at the end
			 the following new section:
				
					280I.Physician gift
				expenses of prescription drug manufacturers
						(a)General
				ruleNo deduction shall be allowed under this chapter for any
				physician gift expense paid or incurred by any prescription drug
				manufacturer.
						(b)Physician gift
				expenseFor purposes of this section, the term physician
				gift expense means any gift provided directly or indirectly to or for
				the benefit of a physician, including gifts of meals, sponsored teachings,
				symposia, and travel, but not including product samples.
						(c)Prescription
				drug manufacturerFor purposes of this section, the term
				prescription drug manufacturer means—
							(1)any person engaged
				in the trade or business of manufacturing or producing any prescription drug,
				and
							(2)any person who is
				a member of an affiliated group which includes a person described in paragraph
				(1).
							For
				purposes of the preceding sentence, the term affiliated group
				means any affiliated group as defined in section 1504 (determined without
				regard to paragraphs (3) and (4) of
				1504(b))..
				
			(b)Clerical
			 amendmentThe table of sections for part IX of subchapter B of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					
						Sec. 280I. Physician gift expenses of prescription drug
				manufacturers.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2006.
			
